Citation Nr: 9926449	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-17 023	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to an increased rating for postoperative 
residuals of cervical spine surgery for degenerative disc 
disease (DDD), to include radiculopathy, currently rated 40 
percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran had active service from July 1955 to October 
1973.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

By RO letter in February 1997 the veteran was requested to 
submit the complete mailing address of his last employer, as 
listed in VA Form 21-8940, Application for Increased 
Compensation Based on Individual Unemployability, of August 
1996.  However, the veteran has yet to provide that 
information.  

The veteran claims that he has a psychiatric disorder, 
classified on at least one occasion as a depressive disorder, 
due to his service-connected cervical spine disability.  In 
this regard, a July 1993 private clinical record reflects 
diagnostic impressions that the following were to be ruled 
out: major depression with "pseu-Dementia", generalized 
anxiety disorder with memory problems, multi-infarct 
dementia, and memory problems or cognition changes secondary 
to medical problems and medications.  

VA psychiatric examination in March 1997 yielded diagnoses of 
a recurrent major depressive disorder with no psychotic 
symptoms and a mood disorder secondary to chronic pain 
syndrome with depressive and anxiety features.  It was also 
noted that he had symptoms of depression and anxiety "which 
may be related to chronic pain syndrome and also related to 
multiple medical problems and other psycho-social stressors 
that he is experiencing at this point."  

In this regard, the veteran's wife and mother have been ill 
in recent years and the veteran has also been treated for 
multiple physical disabilities, some of which are not 
service-connected and at least the post operative residuals 
of nonservice-connected lumbosacral surgery and bilateral 
knee replacements are not service-connected.  

However, the RO has adjudicated the claim of secondary 
service connection for a psychiatric disorder on the merits, 
thus, concluding that the claim is well grounded.  

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Jones v. Brown, 7 Vet. App. 134 (1994).  
Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board agrees that the medical opinions on file render 
that claim plausible, to include consideration of whether a 
pre-existing nonservice-connected psychiatric disability is 
aggravated by the service-connected cervical spine 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc) (secondary aggravation).  Accordingly, the duty to 
assist under 38 U.S.C.A. § 5107(a) (West 1991) attaches and 
requires that a definitive medical opinion be rendered.  

Also, the claims for an increased rating for post operative 
residuals of cervical spine surgery for DDD, to include 
radiculopathy, and a total rating based on individual 
unemployability due to service-connected disabilities are 
new claims and thus are well grounded.  

Here, the service-connected post operative residuals of 
cervical spine surgery for DDD, to include radiculopathy, are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998) for intervertebral disc syndrome (IVDS) but the 
veteran was last afforded a comprehensive neurology 
examination for rating purposes in 1980.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should contact the veteran and requested 
that he submit (as previously requested) the complete 
mailing address of his last employer, as listed in VA 
Form 21-8940, Application for Increased Compensation 
Based on Individual Unemployability, of August 1996.  

2.  The veteran should be afforded a VA social and 
industrial survey to determine both his level of 
educational attainment and to obtain all information 
possible concerning all types, places and periods of 
past employment, including the lengths of each such 
employment and reasons for termination thereof as well 
as the reason(s) for his retirement or termination of 
employment after many years of employment.  All 
pertinent leads should be followed up.  

3.  Thereafter the veteran should be afforded VA 
psychiatric examination for the purpose of determining 
the nature, cause, and etiology of any and all 
psychiatric disorder that he may now have.  

The examiner should be requested to render a diagnosis 
or opinion, which should be expressed as to the degree 
of medical probability, as to whether any psychiatric 
disorder that the veteran now has is : 

(a) proximately due to or the result of service-
connected disorder(s) (38 C.F.R. § 3.310(a)), or; 

(b) aggravated by one or more service-connected 
disorder(s). 

All indicated tests and studies should be accomplished 
and all clinical findings and subjective complaints 
should be reported in detail. 

The claims folder and a copy of this remand should be 
made available and reviewed by the examiner prior to 
the examination of the veteran.

The report of the examination should include a complete 
rationale for all opinions expressed.  

4.  The veteran should be afforded VA orthopedic as 
well as neurology VA examinations to ascertain the 
severity of the cervical spine disorder.  All indicated 
tests and studies should be accomplished and all 
clinical findings and subjective complaints should be 
reported in detail.  

Special attention should be given to the presence or 
absence of pain, and the examiner(s) should state at 
what point in the range of motion any pain occurs and 
at what point pain prohibits further motion.  The 
examiner(s) should describe any limitation of motion, 
instability and weakness, lack of normal endurance, 
functional loss due to pain, pain on use, weakened 
movement, excess fatigability, and incoordination.  
These factors should be expressed in terms of 
additional limitation of motion, if possible.  The 
examiner(s) must obtain active and passive range of 
motion (in degrees) and state the normal range of 
motion.  The examiner(s) should also state whether 
there is any limitation of function and describe it.  
The examiner(s) should provide complete rationale for 
all conclusions reached.  All positive and negative 
findings must be recorded with respect to relevant 
symptoms, e.g., sciatic neuropathy, characteristic pain 
and demonstrable muscle spasm, ankle jerk, or other 
neurological findings appropriate to the site of 
diseased disc.  If sciatic neuropathy is noted, it is 
requested that the examiners describe the extent of the 
symptomatology, in terms of effect on sensory and motor 
functions.  

The claims folder and a copy of this remand should be 
made available and reviewed by the examiner prior to 
the examination of the veteran.  

The report of the examination should include a complete 
rationale for all opinions expressed.  

The examiner should also express an opinion as the 
impact that the veteran's service-connected residuals 
of cervical spine surgery with radiculopathy, rated 40 
percent; pes planus, hemorrhoids, varicosities of the 
right lower extremity, and residual of rhinoplasty and 
septal reconstruction, have upon his employability.  

5.  If the veteran fails to report for VA examination, 
the RO should inform him of the requirements of 
38 C.F.R. § 3.655, and give him an opportunity to 
explain any good cause he may have for missing the 
examination.  

6.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
reports.  If the examination reports do not include 
fully detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes").  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992); and Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). 

7.  Following completion of the above development, the 
RO should review the evidence and determine whether the 
veteran's claims may be granted.

In the adjudication, the RO should specifically 
consider the application of Allen, 7 Vet. App. at 448 
(secondary aggravation) as to the claim for service 
connection for a psychiatric disorder.  

8.  If any determination remains adverse to the 
veteran, he and his representative should be furnished 
a supplemental statement of the case in accordance with 
38 U.S.C.A. § 7105, which includes a summary of 
additional evidence submitted, any additional 
applicable laws and regulations, and the reasons and 
bases for the decision reached.

This should include citation to Allen, supra.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with the 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), that at least in part the purpose 
of the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (1996) failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 




4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


